DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications: Applicant’s Response filed on 01/29/2021.  Applicant’s Response includes an Amendment to the Claims, Remarks, a Corrected Application Data Sheet (CADS), an Information Disclosure Statement (IDS), and a Request to Change the Applicant under 37 CFR 1.46(c). 

In light of the Amendment to the Clams, claims 1, 7, 9, 10, 14, 17, 20, 22, 23, 25, and 26 have been newly amended and claims 6, 15, 19, and 21 have been canceled.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-5, 7-14, 16-18, 20, and 22-26 are currently pending in the application.  Claims 1, 9, and 20 are independent claims.

The general objection to the Application Data Sheet (ADS)/Applicant Information (see: Non-Final Action, pp. 3-4) has been withdrawn as necessitated by the Corrected Application Data Sheet (CADS) and the Request to Change the Applicant under 37 CFR 1.46(c). 

The rejection of claims 10, 15, 19, 21, and 26 under 35 U.S.C. 112(b) (see: Non-Final Action, pp. 4-8) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-4 and 6-26 under 35 U.S.C. 102(a)(1) (see: Non-Final Action, pp. 8-15) as being anticipated by Piccionielli (US Patent Application Publication No. 2013/0310122, published 11/21/2013) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claim 5 under 35 U.S.C. 103 (see: Non-Final Action, pp. 15-16) as being unpatentable over Piccionielli (US Patent Application Publication No. 2013/0310122, published 11/21/2013) has been withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,473,810 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/29/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the signals from the plurality of handheld devices” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Similar to dependent claim 23, the Examiner suggests the claim be further amended to state in part, “the [signals] input from the plurality of handheld devices over a wireless link.”

Claim Rejections - Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-18, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Piccionielli (US Patent Application Publication No. 2013/0310122, published 11/21/2013) in view of Yerli (US Patent Application Publication No. 2013/0097635, published 04/18/2013).
-In regard to substantially similar independent claims 1, 9, and 20, Piccionielli teaches a method, non-transitory computer-readable media, and system for enhancing a live performance of one or more actors in a stage environment of a live performance environment with digital content (Paragraph 6: “producing a composition…live theatrical production such as a play or opera…one or more primary components generated by…non-audience performers and one or more secondary components generated by…audience members…the Collaborative Show Production System (‘CSPS’)”), the system comprising:
a performance capturing device (Paragraphs 85-88: “the image of the primary component 314 captured by the camera…a live performer’s movements are tracked…by a motion tracking application in association with the CSPS”); and
a rendering engine (Paragraphs 51-52: “central site 34 (for example, a server on a wide-area network such as the Internet…primary component 14 and secondary component 26 are 
wherein the performance capturing device is configured to track a movement of the one or more actors and to stream signals that are generated based on the movement of the one or more actors to the rendering engine (Paragraphs 84-88: “primary performance component 314, an image of which is captured by the camera 215 and provided to central site 34…the image of the primary component 314 captured by the camera…a live performer’s movements are tracked…by a motion tracking application in association with the CSPS”; Figs. 4 and 5);
wherein the rendering engine is configured to augment the live performance in the stage environment in real time with digital content based on the signals from the performance capturing device (Paragraph 8: “primary and secondary components are produced live”; Paragraph 27: “background still image, a background moving image and an alphanumeric sequence”; Paragraphs 51-52: “primary component…secondary component 26 are combined…to produce the performance…streamed in real-time”; Paragraph 56: “presented to audience members live via their telecommunication devices”; Paragraphs 84-88: “central site…information generated by such motions tracked by the motion tacking application is used to animate an avatar…displayed on telecommunications devices…display monitors on stage”; Figs. 4 and 5); and
wherein the rendering engine is configured to receive input from a plurality of interactive handheld devices of the audience and to augment the live performance with digital content based on the signals from the performance capturing device and the input from the plurality of interactive handheld devices (Paragraph 14: “CSPS combines the primary component and the secondary component…provides the secondary component to the primary producer using one or 
Piccionielli also specifically teaches wherein the live performance by one or more actors could be a live performance of a video game being played by the one or more actors (Paragraph 4: “producing compositions, such as…games, and the like”; Paragraph 6: “producing a composition, such as, but not limited to, a live show…any other live or substantially live performance”; Paragraph 10: “a performance includes…a live…performance of a game, such as a video game, virtual reality game, enhanced reality game, etc.”).  However, Piccionielli does not specifically teach wherein the input received from its plurality of interactive handheld devices, which are fully capable of participating in interactive games during the live performance (Paragraphs 113-116: “the ability to generate and conduct games involving audience members…telecommunication devices a game application”), included input to enable the audience to compete in the video game against the one or more actors based on the input received from the plurality of interactive handheld devices. 
In the related interactive participation in live entertainment art, the Yerli reference specifically teaches enabling an audience to compete in a video game against one or more actors based on input received from a plurality of handheld devices (Yerli: Paragraph 8: “Each interactive environment may comprise…communication means coupled to the performers and players of the live event, as well as feedback means directly influencing the configuration of the interactive environment…game”; Paragraph 17: “a plurality of local viewers in at least one of said interactive environments…feedback channels…receive feedback related to the local live event from at least one of the local viewers, and based on the received feedback, update the local 

-In regard to substantially similar dependent claims 2 and 13, Piccionielli teaches further comprising controlling, by the render server, at least one of a projector, a laser, a display screen, an audio/sound system, and/or holographic technology that receives digital content from the rendering engine (Paragraph 19: “device’s display(s) to display content associated with the performance…device’s speakers and/or sound generation means to perform sonic content associated with the performance”; Paragraphs 51-52: “central site…a sever…using an appropriate application maintained at central site…performance 42 may be streamed in real-time”; Paragraph 88: “displayed on telecommunications devices…display monitors on stage”).

-In regard to dependent claim 3, Piccionielli teaches wherein the performance capturing device comprises a camera motion tracking module that is configured to track the movement of the one or more actors (Paragraphs 84-88: “primary performance component 314, an image of which is captured by the camera 215 and provided to central site 34…the image of the primary component 314 captured by the camera…a live performer’s movements are tracked…by a motion tracking application in association with the CSPS”).

-In regard to dependent claim 4, Piccionielli teaches wherein the camera motion tracking module is integrated into a live stage system (Paragraph 6: “a live theatrical production, such as a play or opera…CSPS”; Paragraph 88: “a performer’s motions are tracked by a motion tracking application in association with the CSPS”; Fig. 5: 315).

-In regard to dependent claim 5, Piccionielli teaches wherein elements of the Collaborative Show Production System (“CSPS”) communicate over various types of communication networks including wired and wireless links (Paragraph 7: “accessing a telecommunication network and transmitting and/or receiving data via a network”; Paragraph 46: “the device’s wireless communications with the CSPS”; Paragraph 48: “digitally and wirelessly sent”; Paragraphs 51-53: “selected secondary component 26 is transmitted, via…telecommunications network…to central site (for example, a server on a wide-area network such as the Internet…to which primary component 14 is also provided via a telecommunication network, a hard line or any other desired modality…Wi-Fi, blue-tooth transmission, near field communication means or another communication modality”; Figs. 2 and 5).
However, Piccionielli does not specifically teach wherein the performance capture device (Paragraph 72: “visual image captured by a video camera of a performer…video capture means”; Paragraphs 85-88: “the image of the primary component 314 captured by the camera 315 is also provided…a live performer’s movements are tracked…by a motion tracking application in association with the CSPS”) streams the signals to the rendering engine (Paragraphs 51-52: “central site 34 (for example, a server on a wide-area network such as the Internet…to which primary component 14 is also provided…primary component 14 and secondary component 26 are combined…using an appropriate application maintained at central site 34”; Paragraph 84-88: “central site 34…combining two or more audiovisual data streams”) over a wireless link.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the signals streamed from the performance capturing device to the rendering engine of Piccionielli to have sent over a wireless link, because Piccionielli taught that 

-In regard to substantially similar dependent claims 7 and 23, Piccionielli teaches wherein the rendering engine is configured to receive the signals/input from the plurality of interactive handheld audience devices over a wireless link (Paragraph 7: “term ‘telecommunication device’ refers to…accessing a telecommunication network and transmitting and/or receiving data via a network…cellular phones…portable computing devices”; Paragraph 46: “the device’s wireless communications with the CSPS”; Paragraph 48: “digitally and wirelessly sent”; Paragraphs 51-53: “selected secondary component 26 is transmitted…to central site…any other desired modality…Wi-Fi, blue-tooth transmission, near field communication means or another communication modality”; Figs. 2 and 5). 

-In regard to substantially similar dependent claims 8 and 11, Piccionielli teaches wherein the rendering engine is configured to receive signals indicating audience demographic and profile data (Paragraph 19-20: “authorization for the CSPS to access location data…user information…preferences…secondary producers…have in their possession telecommunications devices enabling access to information stored thereon…stored contacts, stored device location 

-In regard to dependent claim 10, Piccionielli teaches further comprising receiving, by the rendering engine, pre-rendered digital content, wherein the digital content with which the live performance is augmented includes the pre-rendered digital content (Paragraph 20: “such as digitally stored photographs, stored videos…incorporated, in whole or in part, into the secondary component…to provide one or more secondary components”; Paragraphs 76-80: “selects a secondary component 226...first by specifying a category from a first listing of options…image of the primary component 214 and the selected secondary component 226 are combined”; Paragraph 84-88: “enabled to view the performance…in combination with the selected 

-In regard to substantially similar dependent claims 12 and 24, Piccionielli teaches wherein the rendering engine is implemented on a real-time render server (Paragraphs 51-52: “central site 34 (for example, a server on a wide-area network such as the Internet…primary component 14 and secondary component 26 are combined…using an appropriate application maintained at central site 34…performance 42 may be streamed in real-time”).

-In regard to substantially similar dependent claims 14, 17, and 25, Piccionielli teaches further comprising transmitting, by the render server, output data to the plurality of interactive handheld audience devices (Paragraph 56: “presented to audience members live via their telecommunication devices”; Paragraph 88: “can be displayed on telecommunication devices in the possession of participating audience members”).

-In regard to dependent claim 16, Piccionielli teaches further comprising transmitting the enhanced live performance to a social platform (Paragraph 7: “audience members are present via an online means (such as by teleconferencing)…online gaming technology…virtual world technology”; Paragraph 88: “can be displayed on telecommunications devices…other computers not physically in the venue”; Paragraphs 107-108: “CSPS and made available via…the Internet…website is configured to aggregate such secondary producer audiovisual signal feeds”; Paragraph 119: “CSPS interfaces or is otherwise in communication with social media 

-In regard to substantially similar dependent claims 18 and 22, Piccionielli teaches wherein the interactive audience devices are configured to display augmented reality content (Paragraphs 84-88: “provide to an augmented reality experience to audience members…can be provided to the audience members’ telecommunications devices”).

-In regard to dependent claim 26, Piccionielli teaches wherein the rendering engine is implemented on a real-time render server (Paragraphs 51-52: “central site 34 (for example, a server on a wide-area network such as the Internet…primary component 14 and secondary component 26 are combined…using an appropriate application maintained at central site 34…performance 42 may be streamed in real-time”), and wherein the input from the plurality of interactive audience devices is received over a wireless link (Paragraph 7: “term ‘telecommunication device’ refers to…accessing a telecommunication network and transmitting and/or receiving data via a network…cellular phones…portable computing devices”; Paragraph 46: “the device’s wireless communications with the CSPS”; Paragraph 48: “digitally and wirelessly sent”; Paragraphs 51-53: “selected secondary component 26 is transmitted…to central site…any other desired modality…Wi-Fi, blue-tooth transmission, near field communication means or another communication modality”; Figs. 2 and 5).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, and 20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992